             Case 1:21-cv-10052-FDS Document 6 Filed 03/26/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

MATTHEW SANDOFSKY,                          )
individually and on behalf of all similarly )
situated individuals.                       )
                                            )
Plaintiff,                                  )
                                            )
v.                                          )        Case No.: 1:21-cv-10052-FDS
                                            )
GOOGLE LLC,                                 )
                                            )
Defendant.                                  )


       DEFENDANT GOOGLE LLC’S ASSENTED-TO MOTION TO EXTEND
    TIME TO ANSWER OR OTHERWISE RESPOND TO AMENDED COMPLAINT

        Defendant Google LLC (“Google”) hereby moves, pursuant to Fed. R. Civ. P. 6(b)(1) and

with the assent of Plaintiff Matthew Sandofsky (“Plaintiff”), for a 30-day extension of time to

answer or otherwise respond to Plaintiff’s Amended Complaint, through and including April 30,

2021. In support hereof, Google states as follows:

        1.      On March 10, 2021, Plaintiff caused a copy of the Amended Complaint and

Summons to be served on Google. To date, Plaintiff has not filed the Proof of Service.

        2.      Pursuant to Rule 12(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the

current deadline for Google to respond to the Amended Complaint is Wednesday, March 31,

2021.

        3.      In order to give Google sufficient time to review the allegations in the Amended

Complaint and prepare its response, Google has requested to extend its deadline to respond to the

Amended Complaint until April 30, 2021. Plaintiff consents to Google’s requested extension.

        4.      Google therefore respectfully requests that this Court GRANT its request to

extend its deadline to respond to the Amended Complaint until April 30, 2021.
          Case 1:21-cv-10052-FDS Document 6 Filed 03/26/21 Page 2 of 3




                                                      Respectfully Submitted,


                                                     /s/ Emily E. Gianetta
                                                     Christopher S. Finnerty (BBO # 657320)
                                                     Jennifer J. Nagle (BBO # 669325)
                                                     Morgan T. Nickerson (BBO # 667290)
                                                     Emily E. Gianetta (BBO # 687585)
                                                     K&L GATES LLP
                                                     State Street Financial Center
                                                     One Lincoln Street
                                                     Boston, MA 02111
                                                     T: (617) 261-3100
                                                     F: (617) 261-3175
                                                     chris.finnerty@klgates.com
                                                     jennifer.nagle@klgates.com
                                                     morgan.nickerson@klgates.com
                                                     emily.gianetta@klgates.com

Dated: March 26, 2021                                Attorneys for Defendant Google LLC




                           LOCAL RULE 7.1(A)(2) CERTIFICATE

       I, Emily E. Gianetta, counsel for the Defendant, hereby certify that Defendant’s counsel

has conferred with Plaintiff’s counsel of record and that Plaintiff has assented to this Motion.



/s/ Emily E. Gianetta_______
    Emily E. Gianetta
         Case 1:21-cv-10052-FDS Document 6 Filed 03/26/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I, Emily E. Gianetta, hereby certify that on this 26th day of March, 2021, this
Assented-To Motion to Extend Time to Answer or Otherwise Respond to Amended Complaint,
filed through the CM/ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF).



/s/ Emily E. Gianetta_______
    Emily E. Gianetta
